DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 25 March 2022 has been entered.
 
Response to Arguments
Applicant's arguments filed 22 October 2021 have been fully considered but they are not persuasive.
Applicant argues Li does not teach sensors on the mast detect mast vibrations. Examiner respectfully disagrees since sensor 1 is on the mast (see Para. 0065). Examiner also notes that under broadest reasonable interpretation all of the structures on the platform or in the wellbore will also be on the mast since all of the structures are connected. 
Furthermore, it is noted that claim 1 merely requires the detection of signals representative of vibrations of a drilling mast. Since the mast is holding the drill string all the vibrations of the system impact each other and are representative of each other to some degree. In claim 10 the sensors indirectly monitor the vibrations of the drill mast for the same reason as discussed in relation to claim 1. With respect to claim 13, the sensors are merely placed relative to the mast and detect a generic vibration.
The affidavit is not persuasive as discussed below.

Affidavit or Declaration Under 37 CFR 1.32
The affidavit under 37 CFR 1.132 filed 25 March 2022 is insufficient to overcome the rejections of claims 1, 10, and 13 based upon Li (CN 1312032) as set forth in the last Office action because:  the affidavit merely states that the Li does not disclose the vibrations obtained are those of the drill mast. However, the affidavit does not take into account that under broadest reasonable interpretation the vibrations of the drill mast do not have to be directly measured/detected. For example, claim 1 merely requires a signal “representative” of the vibrations of a drill mast. The language of claim 10 does not limit the invention to just sensor to directly monitor the vibrations of the drill mast and instead includes indirect monitoring. Claim 13 does not even require the vibration to be that of the drill mast and instead simply requires “vibrations during drilling operations.” It is noted that since all of the structures are connected a monitoring vibrations of any individual structure can be indirectly performed by monitoring a different structure.
In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9-13, and 21 rejected under 35 U.S.C. 103 as being unpatentable over Li (CN 1512032) (paragraph citations are to the machine translation) in view of El-Wardany (“Tool Condition Monitoring in Drilling Using Vibration Signature Analysis").
With respect to claim 1: Li discloses a system for monitoring a bit condition in a drilling operation (Fig. 1), the system comprising: 
a processor unit (4); and 
a non-transitory computer-readable memory communicatively coupled to the processing unit and comprising computer-readable program instructions executable by the processing unit for: 
obtaining signals representative of at least vibrations of a drilling mast (Fig. 1) having at least one bit (10) during a drilling operation (¶ [0017, 0048]); 
interpreting the signals into vibration values (¶ [0017, 0048]); 
continuously monitoring the vibration values in real time (¶ 0048]); and 
assessing and outputting a condition of the bit as a function of the continuous monitoring of the vibration values (¶ [0018-19, 0049-50]).
Li discloses all aspects of the claimed invention except the computer-readable program instructions executable are for monitoring a current of a motor of the drilling mast while monitoring the vibration values, and wherein assessing the bit condition includes confirming the bit condition using the current of the motor. El-Wardany teaches monitoring a current of a motor of the drilling mast while monitoring the vibration values, and assessing the bit condition includes confirming the bit condition using the current of the motor (pg. 687, last paragraph). It would be obvious to one having ordinary skill in the art at the time of filing to combine the monitoring of the current of the motor as taught by El-Wardany with the invention of Li since doing so would aid in monitoring drill wear and breakage (El-Wardany pg. 687, last paragraph).
With respect to claim 9: Li from the combination of Li and El-Wardany further teaches interpreting the signals into vibration values includes converting the vibrations values from a time domain to a frequency domain (¶ [0017, 0047]).
With respect to claim 10: Li discloses an automated drilling rig comprising: 
at least one drilling mast (Fig. 1) having at least one drilling bit (10), the drilling mast operated in a drilling process (Fig. 1; ¶ [0014]); 
sensors (1, 11, 13; ¶ [0068]; Fig.1 shows the sensor either directly or indirectly on the mast) on the drilling mast to monitor vibrations of the at least one drilling mast (¶ [0017, 0048, 0068]); 
an automated control system (4, 5) for operating the at least one drilling mast in the drilling process (¶ [0049-51]); and 
the system according to claim 1 to monitor the bit condition of the at least one drilling bit (see rejection of claim 1 above).
With respect to claim 11: Li from the combination of Li and El-Wardany further teaches the at least one drilling bit is a tricone bit (¶ [0014]).
With respect to claim 12: Li from the combination of Li and El-Wardany further teaches the sensors include accelerometers (¶ [0068]).
With respect to claim 13: Li discloses a system for monitoring a bit condition in a drilling operation (Fig. 1), comprising: 
Sensors (1, 11, 13; ¶ [0068]) adapted to be positioned on or relative to a drilling mast (Fig. 1) having at least one bit (10) to produce signals representative of at least vibrations during a drilling operation (¶ [0017, 0048, 0068]); 
a signal processing unit (¶ [0017-19, 0048-50]) for interpreting the signals into vibration values (¶ [0017-19, 0048-50]); and 
a condition monitoring module (¶ [0017-19, 0048-50]) for monitoring the vibration values in real time and assess and output a condition of the bit (¶ [0017-19, 0048-50]).
Li discloses all aspects of the claimed invention except the computer-readable program instructions executable are for monitoring a current of a motor of the drilling mast while monitoring the vibration values, and wherein assessing the bit condition includes confirming the bit condition using the current of the motor. El-Wardany teaches monitoring a current of a motor of the drilling mast while monitoring the vibration values, and assessing the bit condition includes confirming the bit condition using the current of the motor (pg. 687, last paragraph). It would be obvious to one having ordinary skill in the art at the time of filing to combine the monitoring of the current of the motor as taught by El-Wardany with the invention of Li since doing so would aid in monitoring drill wear and breakage (El-Wardany pg. 687, last paragraph).
With respect to claim 21: All aspects of the claimed invention are disclosed as discussed in the rejection of claim 9 above.

Claims 2, 4-6, 14, 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Li and El-Wardany as applied to claims 1 and 13 above, and further in view of Schultz (US 6,681,633) and Wen (US 4,644,335).
With respect to claims 2 and 14: The combination of Li and El-Wardany teaches all aspects of the claimed invention except for continuously monitoring the vibration values includes: 
monitoring a lower frequency range of the vibration values to determine a geology index, and 
monitoring a higher frequency range of the vibration values to identify a fault frequency relative to a threshold based on the geology index.
Schultz teaches monitoring a lower frequency range of the vibration values (Claims 9-10), and monitoring a higher frequency range of the vibration values (Claims 9-10; Col. 8, lines 39-42) to identify a fault frequency relative to a threshold based (Col. 8, lines 39-42). It would be obvious to one having ordinary skill in the art at the time of filing to combine the monitoring of the lower and higher frequency of Schultz with the invention of Li and El-Wardany since doing so would aid in determining bit failure (Schultz Col. 8, lines 39-42). The combination of Li, El-Wardany and Schultz does not teach using the lower frequency range determining a geology index and the identification of a fault frequency also depends on the geology index. 
Wen teaches the frequency of the acoustic/vibration signal depends on both the condition of the condition of the drill bit and the medium being drilled (i.e. geology index) (Abstract; Col. 2, lines 30-61). It would be obvious to one having ordinary skill in the art at the time of filing to combine the geology index relationship of Wen with the invention of Li, El-Wardany and Schultz since doing so would aid in determining the bit condition (Wen Col. 2, lines 30-61).
With respect to claims 3 and 15: Schultz from the combination of Li, El-Wardany, Schultz, and Wen further teaches monitoring the lower frequency range and the higher frequency range includes performing a wavelet decomposition of the vibration signals (Col. 22, lines 33-35).
With respect to claims 4-5 and 16-17: Schultz from the combination of Li, El-Wardany, Schultz, and Wen further teaches assessing the bit condition includes classifying the bit condition as a function of the fault frequency and outputting a class (Col. 8, lines 38-45). Wen from the combination of Li, Schultz, and Wen further teaches the frequency of the acoustic/vibration signal depends on both the condition of the condition of the drill bit and the medium being drilled (Abstract; column 2, lines 30-61).
With respect to claim 6: Li from the combination of Li, El-Wardany, Schultz, and Wen further teaches categories/classes related to the wear/damage to the teeth, bearing, and overall bit (¶ [0007-0010]). The combination of Li, Schultz, and Wen does not explicitly teach outputting a class includes outputting the class from among a group of classes including Class 1, new bit; Class 2, slight wear on teeth of cone edges; Class 3, at least one bearing with looseness, progressive teeth wear and/or missing teeth; Class 4, deterioration stage with loose bearing and accelerated bearing and/or teeth wear; and Class 5, excessive bearing looseness and bit change required to avoid bearing failure. Examiner takes official notice that it is old and well known in the art to classify by bit damage. IT would be obvious to one having ordinary skill in the art at the time of filing to combine classifying as known in the art with the invention of Li, Schultz, and Wen since doing so would create classifications using the most well-known types of bit failures (Li ¶ [0007-10])

Claims 8 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Li and El-Wardany as applied to claims 1 and 13 above, and further in view of Wen.
With respect to claims 8 and 20: The combination of Li and El-Wardany teaches all aspects of the claimed invention except for assessing and outputting a condition of the bit includes commanding a stop of drilling. Wen teaches assessing and outputting a condition of the bit includes commanding a stop of drilling (Abstract; Col. 2, lines 58-60; Col. 4, lines 17-25). It would be obvious to one having ordinary skill in the art at the time of filing to combine the stop drilling command of Wen with the invention of Li since doing so would allow the bit to be replaced before damage to other equipment occurred (Col. 2, lines 58-60).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTYN A HALL whose telephone number is (571)272-8384. The examiner can normally be reached M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on (571) 272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRISTYN A HALL/Primary Examiner, Art Unit 3672